Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 04/24/2022 have been fully considered but they are not persuasive. Applicant argues on remarks pages 12-17 regarding claims 1, 16 and 19, [Claim 1 is rejected under 35 U.S.C 103 ------------ By overview of Schoenlieb, the Applicant respectfully submits that Schoenlieb discloses methods and apparatuses for compensating light reflections from a cover of a ToF camera in an image of a scene that is sensed by the ToF camera using processes that do not involve accumulating correlation values of each pixel, do not produce an accumulation of correlation values for each pixel, and do not obtain the advantage of improved dynamic range that is achieved by the Applicant's Time-of-Flight Camera Having Improved Dynamic Range. Thus, the Applicant respectfully submits that Schoenlieb fails to disclose or suggest for said each pixel, determining... an accumulated correlation in response to the plurality of phase- correlation values, as recited in claim 1. Consequently, the Applicant cordially requests withdrawal of the rejection of claim 1.], examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. accumulating correlation values of each pixel and do not produce an accumulation of correlation values for each pixel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In view of the above examiner maintains the rejections presented in the last office action. The rejections are presented below.
Claim Objections
Claim 1 is objected to because of the following informalities:  “said accumulated correlations” should read “said accumulated correlation”. Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  “said accumulated correlations” should read “said accumulated correlation”. Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  “said accumulated correlations” should read “said accumulated correlation”. Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  “said accumulated correlations” should read “said accumulated correlation”. Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  “said accumulated correlations” should read “said accumulated correlation”. Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “said accumulated correlations” should read “said accumulated correlation” and “said plural sets” should read “said plural set”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: “said plural sets” should read “said plural set”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: “said plural sets” should read “said plural set”. Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  “said accumulated correlations” should read “said accumulated correlation”. Appropriate correction is required.

Claim 17 is objected to because of the following informalities: “said accumulated correlations” should read “said accumulated correlation” and “said plural sets” should read “said plural set”. Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  Claim 18 should depend from claim 17. Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  “said accumulated correlations” should read “said accumulated correlation”. Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  “said accumulated correlations” should read “said accumulated correlation”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 8, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenlieb et al. (US20200314294) hereafter Schoenlieb (Single reference 103 as the claimed limitations “a plurality of accumulated correlation” as claimed would be obvious in view of the “an accumulated correlation” as seen in para 0026 and 0030).

1. Regarding claim 1, Schoenlieb discloses a computer-implemented method of generating a depth map using a time-of- flight image sensor having a plurality of pixels, the method (figs 1-2, 4 and 7, paras 0021-0031, 0036-0042, 0051, 0056 and 0068-0079 discloses the computer processor implemented method of generating a depth map using a time-of- flight image sensor (200) having a plurality of pixels) comprising:
(a) at each pixel of the plurality of pixels, determining a plurality of phase-correlation values associated with at least one exposure duration and at least one phase offset (paras 0021-0031, 0037, 0051 and 0056 discloses at each said pixel of the plurality of the pixels (see paras 0023 and 0026), determining a plurality of phase-correlation values associated with at least one exposure duration (time) and at least one phase offset (para 0027 discloses different phase offsets δ)); 
(b) for said each pixel, determining by a computer processor an accumulated correlation in response to the plurality of phase-correlation values (paras 0021-0031, 0037, 0051 and 0056 discloses for said each pixel, determining by a computer processor an accumulated correlation (i.e the correlation values are combined or an accumulated correlation see para 0026 and para 0030 equation 1 which shows an accumulated correlation is determined) in response to the plurality of phase-correlation values meeting the above claim limitations); and 
(c) generating the depth map in response to (figs 1-2, 4, 7 and paras 0021-0031, 0037 shows and discloses generating the depth map (depth image and also see equation 2 in para 0031) in response to . As claimed Schoenlieb does not explicitly recite in exact claim language or fails to recite generating a depth map in response to a plurality of the accumulated correlations. Examiner notes that from the above teachings of (i.e the correlation values are combined or an accumulated correlation see para 0026 and para 0030 equation 1 which shows an accumulated correlation is determined) and the depth map (depth image) see para 0031 equation 2, fig 4,), generating a depth map in response to a plurality of accumulated correlations as claimed would be obvious and within one of ordinary skill in the art before the effective filing date of the invention. The motivation and supporting rationale(s) for the obviousness are rationales A) Combining prior art elements according to known methods to yield predictable results , B) Simple substitution of one known element for another to obtain predictable results , and E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2141 III.

2. Regarding claim 2, Schoenlieb discloses the method of claim 1, wherein step (a) comprises selecting one exposure duration of said at least one exposure duration, selecting one phase offset of said at least one phase offset, for said each pixel (paras 0021-0031, 0037, 0051 and 0056 discloses at each said pixel, determining a plurality of phase-correlation values associated with at least one (selecting) exposure duration (time) and at least one phase offset) determining a reflected signal in response to reflected energy sensed by the time-of-flight image sensor, and for said each pixel determining one phase-correlation value of the plurality of phase correlation values such that one phase correlation value represents a phase difference between a modulating signal associated with said one phase offset and the reflected signal during a time period associated with said one exposure duration (paras 0022, 0024-0033 discloses the above limitations of determining a reflected signal in response to reflected energy sensed by the time-of-flight image sensor, and for said each pixel determining one said phase-correlation value (i.e Lsub 0, Lsub90, Lsub180 and Lsub270 would meet one said phase correlation value) representing a phase difference between a modulating signal associated with said one phase offset (para 0027 discloses a phase offset δ between the modulated signal and the measurement signals as used for the correlations varies between the individual raw images. In other words, different phase offsets δ are used for correlating the modulated signal and the measurement signals in order to obtain the individual raw images (phase images)) and the reflected signal during a time period associated with said one exposure duration (para 0051 discloses exposure time meeting the limitations of said one exposure duration)).  

3. Regarding claim 4, Schoenlieb discloses the method of claim 1 wherein step (b) comprises determining the accumulated correlation as a sum of valid phase-correlation values of the plurality of phase-correlation values (para 0030 equation 2 shows the accumulated correlation of the phase correlation values L0, L90, L180, L270 (valid ones) as a difference (subtraction), Examiner notes that from the above teachings  of a difference of phase correlation values as an accumulated correlation in equation 2, a sum (plus) would be obvious and within one of ordinary skill in the art meeting the above claim limitations of wherein step (b) comprises determining the accumulated correlation as a sum of valid ones of said phase-correlation values). The motivation and supporting rationale(s) for the obviousness are rationales A) Combining prior art elements according to known methods to yield predictable results , B) Simple substitution of one known element for another to obtain predictable results , and E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2141 III.

4. Regarding claim 8, Schoenlieb discloses the method of claim 1 wherein step (b) comprises determining, for said each pixel, a plural set of accumulated correlations of the plurality of said accumulated correlations in response to a plurality of sets of the plurality of phase-correlation values such that each said accumulated correlation is associated with one unique phase offset of the at least one phase offset in response to each set of the plurality of sets being associated with one exposure duration of the at least one exposure duration (paras 0021-0031, 0037, 0051 and 0056 discloses at each said pixel, determining a plurality of phase-correlation values associated with at least one exposure duration (time) and at least one phase offset (para 0027 discloses different phase offsets δ), paras 0021-0031, 0037, 0051 and 0056 discloses for said each pixel, determining by a computer processor an accumulated correlation (i.e the correlation values are combined or an accumulated correlation see para 0026 and para 0030 equation 1 which shows an accumulated correlation is determined) in response to the plurality of phase-correlation values meeting the above claim limitations), and wherein step (c) comprises generating the depth map in response to a plurality of said plural sets (i.e the correlation values are combined or an accumulated correlation see para 0026 and para 0030 equation 1 which shows an accumulated correlation is determined) and the depth map (depth image) see para 0031 equation 2, fig 4,), generating a depth map in response to a plurality of said plural sets accumulated correlations as claimed would be obvious and within one of ordinary skill in the art before the effective filing date of the invention). The motivation and supporting rationale(s) for the obviousness are rationales A) Combining prior art elements according to known methods to yield predictable results , B) Simple substitution of one known element for another to obtain predictable results , and E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2141 III.

5. Regarding claim 16, Schoenlieb discloses a time-of-flight camera operable to generate a depth map, the camera comprising a time-of-flight image sensor having a plurality of pixels (figs 1-2, 4 and 7, paras 0021-0031, 0036-0042, 0051, 0056 and 0068-0079 discloses the computer processor implemented method of generating a depth map using a time-of- flight image sensor (200) having a plurality of pixels), the camera comprising a processor (fig 2,7 para, 0010,0068 shows a TOF camera comprising a processor), the camera being configured to: 
(a) determine, at each pixel of the plurality of pixels, a plurality of phase-correlation values associated with at least one exposure duration and at least one phase offset (paras 0021-0031, 0037, 0051 and 0056 discloses at each said pixel of the plurality of the pixels (see paras 0023 and 0026), determining a plurality of phase-correlation values associated with at least one exposure duration (time) and at least one phase offset (para 0027 discloses different phase offsets δ));  
(b) determine by the processor, for said each pixel, an accumulated correlation in response to the plurality of phase-correlation values (paras 0021-0031, 0037, 0051 and 0056 discloses for said each pixel, determining by a computer processor an accumulated correlation (i.e the correlation values are combined or an accumulated correlation see para 0026 and para 0030 equation 1 which shows an accumulated correlation is determined) in response to the plurality of phase-correlation values meeting the above claim limitations); and 
(c) generate the depth map in response to (figs 1-2, 4, 7 and paras 0021-0031, 0037 shows and discloses generating the depth map (depth image and also see equation 2 in para 0031) in response to . As claimed Schoenlieb does not explicitly recite in exact claim language or fails to recite generating a depth map in response to a plurality of the accumulated correlations. Examiner notes that from the above teachings of (i.e the correlation values are combined or an accumulated correlation see para 0026 and para 0030 equation 1 which shows an accumulated correlation is determined) and the depth map (depth image) see para 0031 equation 2, fig 4,), generating a depth map in response to a plurality of accumulated correlations as claimed would be obvious and within one of ordinary skill in the art before the effective filing date of the invention. The motivation and supporting rationale(s) for the obviousness are rationales A) Combining prior art elements according to known methods to yield predictable results , B) Simple substitution of one known element for another to obtain predictable results , and E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2141 III.

6. Claim 17 is a corresponding camera claim of claim 8. Please see the corresponding explanation of claim 8. 

7. Regarding claim 19 see the corresponding explanation of claim 16. Schoenlieb discloses means for performing the functions of claim 19 in para 0089. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenlieb in view of Kutliroff et al., (US20140037135A1) hereafter Kutliroff.

8. Regarding claim 21, Schoenlieb discloses the camera of claim 19. Schoenlieb discloses the plurality of accumulated correlations as seen in claim 19. Schoenlieb also discloses the depth dependent phase shifts, “modulated signal” and “measurement signal” (which obviously have amplitudes) used in the calculation of the depth image as seen in paras 0022-0031. Schoenlieb however fails/silent generating an amplitude image.
	Kutliroff discloses in paras 0017-0021 generating an amplitude image. Before the effective filing date of the invention was made, Schoenlieb and Kutliroff are combinable because they are from the same filed of endevour and are analogous art of ToF sensors/depth camera and it would have been obvious to incorporate the teachings of generating an amplitude signal as taught by Kutliroff into the camera of Schoenlieb. The suggestion/motivation would be a reduced power, improved overall performance of the system and an improved overall quality data at para 0011.

Allowable Subject Matter
Claims 3 and 5-7 are allowed after correcting the minor informalities as pointed above in the claims objections section.
	Regarding independent claim 3, none of the cited arts in combination discloses or suggests at least the “wherein step (a) comprises weighting each phase-correlation value of the plurality of the phase correlation values according to a weighting function associated with said at least one exposure duration”. Therefore claim 3 is allowed.
	Regarding independent claim 5, none of the cited arts in combination disclose or suggest at least the “wherein step (c) comprises generating the depth map in response to the plurality of accumulated correlations and the invalid-pixel mask.”, therefore claim 5 is allowed.
	Regarding independent claim 6, none of the cited arts in combination disclose or suggest at least the “determining, in response to the plurality of phase-correlation values and said at least one exposure duration, a normalization mask associated with the plurality of pixels”, therefore claim 6 is allowed. Dependent claim 7 depends from claim 6, therefore it is allowed.

Claims 9-15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and after correcting the dependency of claim 18.

Examiner's Note: Examiner has cited figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner also cites references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading on the claims and claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669